Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed September 16, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00850-CV
____________
 
IN RE CHARLES E. HUTCHINSON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

MEMORANDUM
OPINION
            On August 30, 2010, Relator, Charles E. Hutchinson, filed a petition
for writ of mandamus in this Court.  See Tex. Gov’t Code Ann §22.221
(Vernon 2004); see also Tex. R. App. P. 52.1.  Relator complains of an
order issued by the Honorable Donald L. Kroewer of the 12th District Court of
Walker County, Texas.  
            This Court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to:  (1) writs against a district court
judge or county court judge in the court of appeals’ district, and (2) all
writs necessary to enforce the court of appeals' jurisdiction.  Tex. Gov’t Code
Ann. § 22.221 (Vernon 2004).  Because the petition for writ of mandamus is directed
toward a district court judge that is not in this court of appeals’ district, we
have no jurisdiction.  See Tex. Gov’t Code Ann. § 22.221(b)(1).
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Seymore, Boyce, and Christopher.